Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00458-CV

                                     Frederick Stanton DUNCAN,
                                               Appellant

                                                   v.

                                      Shanna Nicole DUNCAN,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-18794
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: September 4, 2019

DISMISSED FOR WANT OF PROSECUTION

           From the limited record before us, it appears the clerk’s record was due on June 10, 2019.

See TEX. R. APP. P. 35.1. After the due date, the Bexar County District Clerk notified this court

that Appellant had not paid the clerk’s fee for preparing the record and Appellant is not entitled to

a free clerk’s record.

           On August 12, 2019, we ordered Appellant to file written proof by August 22, 2019, that

either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee, or
                                                                                     04-19-00458-CV


(2) Appellant is entitled to a free clerk’s record. We warned Appellant that if he failed to respond

as ordered, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See id. R. 37.3(b), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-